Mr. Justice McBride
delivered the opinion of the court.
The allegations of the complaint set out a general partnership to engage in buying and selling and dealing in land. It is true, the words “general partnership” are not used, but the language used necessarily imports the same. The evidence adduced shows several distinct and independent ventures; each particular tract and venture being independent of any other and arising out of a separate and distinct agreement. There was an agreement to buy certain lands in Wahkiakum County, Washington, which appears to have been closed up by a sale of the property and an arrangement made to the apparent satisfaction of all parties at the time, though plaintiff now claims that there was some money advanced by him for taxes which has not been accounted for. There was another agreement in regard to purchasing a tract of 320 acres of State land in the Silverton district, which it appears plaintiff actually applied for and gave Rankin $100 to make a payment on, but it seems that other parties contested the right of plaintiff and his associates, and they were defeated. Other tracts were examined from time to time, at the suggestion of Rankin, or plaintiff, but there is little evidence that any of these resulted in getting a title to any land or in anything else than loss of the money put into them.
If these ventures rise to the dignity of partnerships at all, they were not such a partnership as is alleged in the complaint, but special or quasi partnerships which should have been set out separately as such. The defendant was brought into court to answer as to his doings in an alleged general partnership to deal in, buy, and sell land, created in 1896 and continuing until 1908. On the trial he was required to defend against evidence of several separate and distinct transactions, each complete in itself and not *590in any way relating to any other. For these reasons we think that the circuit court did not err in dismissing this suit; but such dismissal should be without prejudice to plaintiff’s right to bring such other suit or suits as may be necessary to obtain a full accounting for moneys which he claims to have advanced on profits made in any of the transactions referred to in the testimony.
The decree of the circuit court is affirmed, except that the judgment of dismissal shall be without prejudice.
Modified and Affirmed.